Citation Nr: 0121687	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-19 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for left ear hearing loss, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. L. Ward, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
October 1945.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from a June 1999 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied an increased rating in excess of 10 
percent for left ear hearing loss.

In Decemer 2000, the Board remanded the matter for 
consideration of the inextricably interwined issue of service 
connection for right hearing loss.  After consideration of 
that issue (which was denied), the RO continued the denial of 
the issue on appeal, and returned the claims file to the 
Board.


REMAND

Following a review of the record, the Board determines that a 
further remand of this matter is warranted, even though it 
will, regrettably, further delay a decision on the issue on 
appeal.  

As noted in the prior remand, the Board found that the 
veteran's insertions that the same 1943 in-service explosion 
that caused his service-connected left ear hearing loss also 
caused hearing loss in his right ear raised a claim for 
service connection for right ear hearing loss, which the RO 
had not adjudicated.  The Board noted, however, that that 
issue was inextricably intertwined with the claim for a 
higher evaluation for left ear hearing loss currently in 
appellate status (i.e., if service connection for right ear 
hearing loss is granted, the question then involves the 
appropriate evaluation for bilateral hearing loss, for which 
a higher evaluation is available than for single ear hearing 
loss).  Hence, the Board directed that, after consideration 
of whether any development of the claim for service 
connection for right ear (to include arranging for the 
veteran to undergo medical examination) was warranted, the RO 
should adjudicate the issue.  The Board also emphasized that 
it would only have jurisdiction to consider the claim if a 
perfected appeal as to that issue was timely filed.  

The claims file reflects that in February 2001, the RO 
invited the veteran to submit medical evidence demonstrating 
that he had right ear hearing loss related to his military 
service.  In March 2001, the veteran submitted, inter alia, 
copies of VA audiological reports dated in April and May 
1999, and March 2001.  The RO did not undertake any other 
development action.  In April 2001, the RO denied the claim 
for service connection for right ear hearing loss.  Also in 
April 2001, the RO continued the denial of a higher 
evaluation for left ear hearing loss.  

Initially, the Board notes that the RO returned the claims 
file to the Board in May 1991, merely one month after the 
rating determinations noted above, and well prior to the 
expiration of the one-year period for initiating an appeal as 
to the denial of service connection for right ear hearing 
loss, and the total period for perfecting an appeal as to 
that issue at the RO.  See 38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 20.200-20.300 (2000).  While the Board did not 
explicitly state that the RO should afford the veteran the 
appropriate time periods for intiating and perfecting an 
appeal on the denial of an issue deemed inextricably 
intertwined with the issue on appeal, this was implicit in, 
and should have been inferred from, the Board's instructions.  
Hence, the RO's actions in returning the claims file to the 
Board were premature.  

The Board also questions whether the RO gave meaningful 
consideration to the mandates of the Veterans Claims 
Assistance Act of 2000-specifically, whether an appropriate 
medical examination (with audiological testing) was warranted 
to obtain evidence as to whether the veteran, in fact, 
suffers from current right ear hearing loss recognized as a 
disability for VA purposes (see 38 C.F.R. § 3.385), and, if 
so, to obtain a medical opinion as to whether there is, as 
least as likely as not, a relationship between any such 
disability and the 1943 in-service explosion that culminated 
in the veteran's left ear hearing loss.  The Board 
acknowledges that the RO invited the veteran to submit 
evidence to support his claim, and he did so.  This 
evidence-specifically, recent audiological testing results-
confirm that the veteran currently has a right ear hearing 
loss recognized as a disability for VA purposes.  
Significantly, however, none of this evidence includes 
medical opinion as to the eitiology of the veteran's right 
ear hearing loss.

The Board emphasizes that under the Veterans Claims 
Assistance Act of 2000, VA examination is necessary when 
there is (a) competent evidence of current disability or 
persistent or recurrent symptoms of disability; (b) lay or 
medical evidence indicating that the disability or symptoms 
may be related to service; and (c) the record does not 
contain sufficient medical evidence to decide the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 38 
U.S.C. § 5103A (West Supp. 2001)).  In this case, the 
veteran's assertions that he has right ear hearing loss that 
resulted from the same in-service explosion and his service-
connected left ear hearing loss would appear to consitute 
both persistent or recurrent symptoms of disability and lay 
evidence that any disability manifested by such symptoms may 
be related to service.  Moreover, as the record includes no 
medical opinion on the existence and etiology of any such 
right ear disability, it would appear that a VA medical 
examination to obtain such an opinion is warranted.  

Thus, after undertaking appropriate development pursuant to 
the VCAA, as indicated above, the RO should again adjudicate 
the claim for right ear hearing loss.  If again denied, the 
RO should again provide notice of the denial, and should not 
return the claims file to the Board until the veteran 
perfects an appeal of the denial, or the expiration of either 
the one-year period for filing a notice of disagreement from 
the notice of that denial, or the total time period for 
perfecting an appeal of that issue from the notice of that 
denial, whichever comes first. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following actions:

1. The RO must review the claims file and 
ensure that all notification and 
development, to include obtaining a 
pertinent medical opinion, required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), is completed.  As 
indicated above, this should specifically 
include consideration of having the 
undergo medical examination to obtain a 
medical opinion as to whether any current 
right hearing loss is, as least as likely 
as not, a result of injury or disease 
incurred or aggravated during active 
military service, to include the 1943 in-
service explosion that culminated in the 
veteran's left ear hearing loss.  

2. After completion of any indicated 
development and/or notification acition, 
the RO should adjudicate the claim for 
service connection of right ear hearing 
loss in light of all pertinent evidence 
and legal authority.  If service 
connection for right ear hearing loss is 
granted, the RO should assign an 
evaluation for bilateral hearing loss.  If 
service connection for right ear hearing 
loss is denied, the RO should adjudicate 
the claim for a higher evaluation for left 
ear hearing loss.  The RO must provide for 
reasons and bases for its determinations.  

3. If the claim for a higher evaluation for 
left ear (or, as appropriate, bilateral 
hearing loss) continues to be denied, the 
RO must furnish to the veteran and his 
representative an appropriate supplemental 
statement of the case and afford them the 
applicable time period in which to 
respond.  

4. If the claim for service connection for 
right ear hearing loss continues to be 
denied, the RO must furnish to the veteran 
and his representative notice of the 
denial of the claim.  The veteran and his 
representative are hereby again reminded 
that the Board will only have jurisdiction 
to consider the denial of right ear 
hearing loss only if a timely notice of 
disagreement, and, after the issuance of a 
statement of the case, a timely 
substantive appeal, are filed.  While the 
time periods for initiating an appeal and 
for perfecting an appeal are prescribed by 
governing law and regulations (see 
38 U.S.C.A. § 7105 (West 1991) and 
38 C.F.R. § 20.200-20.300 (2000), the 
veteran should take appropriate action as 
quickly as possible, to avoid any further 
delays in the adjudication of his appeal.

5. Also, if the claim for service connection 
for right ear hearing loss continues to be 
denied, the RO must not return the claims 
file to the Board until the veteran 
perfects an appeal of the denial with the 
RO, or the expiration of either the one-
year period for filing a notice of 
disagreement from the notice of that 
denial, or the total time period for 
perfecting an appeal of that issue from 
the notice of that denial, whichever comes 
first. 

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




